DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 365 (c) and foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CN 201811436609.8. Accordingly, the earliest effective filing date was recognized as 11/28/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the optical film comprises: a lower diffusion plate, wherein the lower diffusion plate is disposed on the light guide plate; a prism plate, wherein the prism plate is disposed on the lower diffusion plate; and an upper diffusion plate disposed on the prism plate as cited in claims 7 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BACKLIGHT MODULE INCLUDING OUTER CONVEX, INNER RECESS, AND VIA HOLE AND INCLUDED IN DISPLAY DEVICE THEREOF.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 5, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kohsaka et al (US 20190302342 A1; hereinafter “Kohsaka”).
Re Claim 1:
Kohsaka discloses a backlight module (utilizing the second embodiment with medication C, shown in at least Fig 8, and described below), comprising: 
a light guide plate (light guide plate 22); 
a frame body (frame 30), wherein the frame body (30) is disposed around the light guide plate (shown in Fig 8); 
a light source (evident from light rays L1 and L2 shown in Fig 8, shown as light source 21 in base/first embodiment of Fig 2), wherein the light source (21) is disposed between the light guide plate and the frame body (between 22 and 30, Figs 2-3); and 
a via hole (through-hole 42) defined on the light guide plate (shown in Fig 2); 
wherein an outer convex (opposite end face 224) is disposed on a side plate of the light guide plate (22) away from the light source (21) behind the via hole (Fig 2 transposed with Fig 8), and an inner recess (inner surface 31) is disposed on a side frame of the frame body (31) away from the light source (21) behind the via hole (Fig 2 transposed with Fig 8).
Re Claim 3:
Kohsaka further discloses wherein a shape of the inner recess corresponds to a shape of the outer convex (31 corresponds to 224 as shown in Fig 8).

Re Claim 5:
Kohsaka further discloses (in at least Fig 2) a backplate (portion of 30 shown substantially parallel reflection sheet 23); 
a reflective plate (23), wherein the reflective plate (23) is disposed on the backplate (30 substantially parallel to 23), and 
the light guide plate (22) is disposed on the reflective plate (23); and 
an optical film (optical sheet 24) disposed on the light guide plate (22).
Re Claim 9:
Kohsaka further discloses a display device (liquid crystal display device 100, Fig 2 transposed with Fig 8) comprising the backlight module of claim 1.
Re Claim 11:
Kohsaka further discloses wherein a shape of the inner recess corresponds to a shape of the outer convex (31 corresponds to 224 as shown in Fig 8).
Re Claim 13:
Kohsaka further discloses (in at least Fig 2) a backplate (portion of 30 shown substantially parallel reflection sheet 23); 
a reflective plate (23), wherein the reflective plate (23) is disposed on the backplate (30 substantially parallel to 23), and 
the light guide plate (22) is disposed on the reflective plate (23); and 
an optical film (optical sheet 24) disposed on the light guide plate (22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 6, 8, 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kohsaka in view of Yuki et al (US 20170336553 A1; hereinafter “Yuki”).
Re Claim 2:
Kohsaka does not disclose, wherein a surface shape of the outer convex (224) comprises a circular-arc; instead, Kohsaka discloses the shape of the outer convex (224) comprises angled surfaces (shown in Fig 8).
Yuki teaches an outer convex comprising a circular art (portion of light plate 16 (see Fig 2) in the display area 110P proximate to inner wall 50P shown in Fig 6) and angled surfaces (portion of light plate 16 (see Fig 2) in the display area 110F proximate to inner wall 50F shown in Fig 16) thereby shown in equivalence in shape to refract light near a via hole (non-light exit portion 160P (Fig 6) and 160F (Fig 16)).
Since prior art recognized equivalence for the same purpose is at least prima facie obvious (MPEP § 2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Kohsaka discloses an equivalent structure of the outer convex to the claimed structure of the outer convex for the purpose of refracting light near a via hole.
Re Claim 4:
Kohsaka does not disclose, wherein a surface shape of the outer convex (224) comprises a circular-arc; instead, Kohsaka discloses the shape of the inner recess (31) comprises angled surfaces (shown in Fig 8).
Yuki teaches an inner recess comprising a circular art (to inner wall 50P shown in Fig 6) and angled surfaces (inner wall 50F shown in Fig 16) thereby shown in equivalence in shape to refract light near a via hole (non-light exit portion 160P (Fig 6) and 160F (Fig 16)).
Since prior art recognized equivalence for the same purpose is at least prima facie obvious (MPEP § 2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Kohsaka discloses an equivalent structure of the inner recess to the claimed structure of the inner recess for the purpose of refracting light near a via hole.
Re Claim 6:
Kohsaka does not disclose a light strip circuit board, wherein the light strip circuit board is connected to the light source; and 
a light shielding glue, wherein the light shielding glue is disposed on the light strip circuit board.
Yuki teaches (in at least Fig 2) a light strip circuit board (LED board 20), wherein the light strip circuit board (20) is connected to a light source (LEDs 19); and 
a light shielding glue (double-sided adhesive tape 22, described in at least ¶0050; the examiner notes that Merriam-Webster defines glue as any of strong adhesive substances), wherein the light shielding glue (22) is disposed on the light strip circuit board (20).

Re Claim 8:
Due to the combination in claim 6, Kohsaka at least suggests wherein the light strip circuit board (Yuki: 20) is connected to the frame body (30 of Kohsaka and 15 of Yuki) and the light guide plate (22 of Kohsaka and 19 of Yuki) through a double-sided tape (22 of Yuki). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Kohsaka as at least suggesting wherein the light strip circuit board is 10connected to the frame body and the light guide plate through a double-sided tape.
Re Claim 10:
Kohsaka does not disclose, wherein a surface shape of the outer convex (224) comprises a circular-arc; instead, Kohsaka discloses the shape of the outer convex (224) comprises angled surfaces (shown in Fig 8).
Yuki teaches an outer convex comprising a circular art (portion of light plate 16 (see Fig 2) in the display area 110P proximate to inner wall 50P shown in Fig 6) and angled surfaces (portion of light plate 16 (see Fig 2) in the display area 110F proximate to inner wall 50F shown in Fig 16) thereby shown in equivalence in shape to refract light near a via hole (non-light exit portion 160P (Fig 6) and 160F (Fig 16)).

Re Claim 12:
Kohsaka does not disclose, wherein a surface shape of the outer convex (224) comprises a circular-arc; instead, Kohsaka discloses the shape of the inner recess (31) comprises angled surfaces (shown in Fig 8).
Yuki teaches an inner recess comprising a circular art (to inner wall 50P shown in Fig 6) and angled surfaces (inner wall 50F shown in Fig 16) thereby shown in equivalence in shape to refract light near a via hole (non-light exit portion 160P (Fig 6) and 160F (Fig 16)).
Since prior art recognized equivalence for the same purpose is at least prima facie obvious (MPEP § 2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Kohsaka discloses an equivalent structure of the inner recess to the claimed structure of the inner recess for the purpose of refracting light near a via hole.
Re Claim 14:
Kohsaka does not disclose a light strip circuit board, wherein the light strip circuit board is connected to the light source; and 
a light shielding glue, wherein the light shielding glue is disposed on the light strip circuit board.
Yuki teaches (in at least Fig 2) a light strip circuit board (LED board 20), wherein the light strip circuit board (20) is connected to a light source (LEDs 19); and 
a light shielding glue (double-sided adhesive tape 22, described in at least ¶0050; the examiner notes that Merriam-Webster defines glue as any of strong adhesive substances), wherein the light shielding glue (22) is disposed on the light strip circuit board (20).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the display device of Kohsaka by including a light strip circuit board and a light shielding glue as taught by Yuki for the benefit of having light blocking properties (Yuki ¶ 0050) and a mounting structure of LED (Yuki: ¶ 0057).
Re Claim 16:
Due to the combination in claim 14, Kohsaka at least suggests wherein the light strip circuit board (Yuki: 20) is connected to the frame body (30 of Kohsaka and 15 of Yuki) and the light guide plate (22 of Kohsaka and 19 of Yuki) through a double-sided tape (22 of Yuki). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Kohsaka as at least suggesting wherein the light strip circuit board is 10connected to the frame body and the light guide plate through a double-sided tape.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kohsaka in view of Lee et al (US 20170090099 A1; hereinafter “Lee”).
Re Claim 7:
Kohsaka is silent regarding wherein the optical film comprises: 

a prism plate, wherein the prism plate is disposed on the lower diffusion plate; and 
an upper diffusion plate disposed on the prism plate.
Lee teaches an optical film (optical sheet portion 620, Fig 15) comprising:
a lower diffusion plate (lower diffusion sheet, ¶ 0090), wherein the lower diffusion plate (lower diffusion sheet) is disposed on a light guide plate (disposed on light guide plate 100, Fig 15); 
a prism plate (prism sheet, ¶ 0090), wherein the prism plate (prism sheet) is disposed on the lower diffusion plate (necessarily occurring to be directly or indirectly due to the inclusion described in ¶ 0090); and 
an upper diffusion plate (upper diffusion sheet, ¶ 0090) disposed on the prism plate (necessarily occurring to be directly or indirectly due to the inclusion described in ¶ 0090).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the optical film of Kohsaka according to the teachings of Lee for the benefit of having a definite configuration.
Re Claim 15:
Kohsaka is silent regarding wherein the optical film comprises: 
a lower diffusion plate, wherein the lower diffusion plate is disposed on the light guide plate; 
a prism plate, wherein the prism plate is disposed on the lower diffusion plate; and 
an upper diffusion plate disposed on the prism plate.
Lee teaches an optical film (optical sheet portion 620, Fig 15) comprising:
a lower diffusion plate (lower diffusion sheet, ¶ 0090), wherein the lower diffusion plate (lower diffusion sheet) is disposed on a light guide plate (disposed on light guide plate 100, Fig 15); 
a prism plate (prism sheet, ¶ 0090), wherein the prism plate (prism sheet) is disposed on the lower diffusion plate (necessarily occurring to be directly or indirectly due to the inclusion described in ¶ 0090); and 
an upper diffusion plate (upper diffusion sheet, ¶ 0090) disposed on the prism plate (necessarily occurring to be directly or indirectly due to the inclusion described in ¶ 0090).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the optical film of Kohsaka according to the teachings of Lee for the benefit of having a definite configuration. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875